Citation Nr: 1420087	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a thyroid disability, including as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1974 to February 1981 and March 1981 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Manila, the Republic of the Philippines.

Pursuant to his request in his written substantive appeal, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in March 2011. However, he failed to appear to his hearing or a subsequent rescheduled hearing.  As he has not provided cause of his failure to appear at his rescheduled hearing, the Veteran's hearing request is deemed withdrawn and the Board will proceed with review on the present record.  38 C.F.R. § 20.704.

This matter was previously before the Board in November 2012 and was remanded for further development.  Specifically, the Board requested the issue be adjudicated on a de novo basis, as the March 2005 rating decision did not become final because the Veteran was not provided with proper notice.  The Board also requested the Veteran be provided with a VA examination.  The requested actions were completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also remanded in the November 2012 decision were the issues of entitlement to service connection for a skin rash and trochanteric bursitis.  However, service connection for both these issues was granted in a subsequent October 2013 rating decision.  Because this constitutes a full grant of all benefits sought on appeal, these issues are no longer before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.
FINDINGS OF FACT

1. The Veteran's current thyroid disorder has been attributed to hypothyroidism and is not an undiagnosed illness.

2.  The Veteran's current hypothyroidism did not begin during, or was otherwise caused by, active service.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§  1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a thyroid disorder.  In an October 2003 written statement, he described, "My thyroid has stopped working since I came back from the Gulf War."  He has asserted that his thyroid disorder was due to Gulf War syndrome, explaining that he was exposed to oils, particles, and gas, including Sarin, which he inhaled during his active service in the Gulf War.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
	
In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

The Veteran's service records reflected he served in Southwest Asia during the Persian Gulf War.  Accordingly, the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

However, as will be discussed further below, post-service medical records reflect the Veteran currently has hypothyroidism resulting from Hashimoto's thyroiditis.  Therefore, because the Veteran's current thyroid condition has been diagnosed as hypothyroidism, this condition cannot represent an undiagnosed illness.  Accordingly, the Veteran's current thyroid condition is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

As a result, in order to establish service connection the evidence must establish the Veteran's current hypothyroidism either began during, or was otherwise caused by, his active service.

Service treatment records were reviewed, and do not reflect the Veteran made any complaint of, nor sought any treatment for, hypothyroidism or associated symptoms during his period of active service.  Instead, at a December 1992 separation examination the Veteran was found to be in normal condition, and no thyroid disorder was noted.  In an accompanying report of medical history, the Veteran himself specifically denied experiencing any thyroid trouble.  

The Veteran then reenlisted in active service, however records from this final period of active service also do not establish he developed any thyroid disorder.  In an August 1995 examination, the Veteran was found to be in normal condition, including his endocrine system.  In an accompanying report of medical history, the Veteran himself again specifically denied experiencing any thyroid disease.  Therefore, the medical evidence does not establish the Veteran developed any thyroid disorder during his active service.

The Veteran has reported that in the late 1990s he developed enlarged lymph nodes and sought private treatment.  Due to his lymph node condition he was hospitalized, and a sample of his blood was sent to the CDC.  The Veteran stated he was informed this blood sample revealed he may have been exposed to a small quantity of Sarin nerve gas.  He reported a month or two later he again felt "weird" and blood tests from that treatment revealed a thyroid problem.

However, a private neurology consult from March 2000 reflects the Veteran had no history of thyroid disease.  Therefore, the medical evidence does not establish he was diagnosed with a thyroid disorder during the 1990s. 

Rather, the evidence establishes that in August 2001, the Veteran sought treatment from a private emergency room.  The reviewing physician opined the Veteran had no underlying medical problems, but presented with a possible lymphadenitis or cellulitis with a "somewhat complicated" history.  The Veteran reported in early July he was stuck in the left calf by a rose thorn, which became infected approximately two weeks later.  The Veteran sought treatment and the thorn was removed.  However, in early August he developed left inguinal adenopathy, leading to his ER treatment.  The physician opined the Veteran's symptoms were likely bacterial and treated with antibiotics.

In private treatment records from June 2002, the Veteran was diagnosed with hypothyroidism, and the private physician also noted "Hashimoto's Thyroidism?"  Subsequent treatment records suggest the Veteran was first diagnosed with this condition in 2001.  Since diagnosis, the Veteran has received consistent treatment for his hypothyroidism, and currently takes medication to control his disorder.

Therefore, while post-service treatment records reflect the Veteran is currently diagnosed with hypothyroidism, they do not establish he was diagnosed with this condition until 2001, or five years after his separation from service.  Moreover, these medical records do not suggest any connection between the Veteran's current hypothyroidism and his active service, including any nerve gas exposure therein.

In September 2013, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, and personally interviewed and examined the Veteran.  The examiner indicated the Veteran was diagnosed with hypothyroidism in 2002, and currently required continuous medication to control his disorder.  As a result of this hypothyroidism, the Veteran was easily fatigued, sleepy, and constipated.

The examiner opined the Veteran's current thyroid disorder was less likely than not incurred in or caused by his active service.  The examiner explained that post-service medical records reflect the Veteran was treated for an infection following a puncture wound involving a rose thorn in July 2001.  Shortly after this infection, he developed Hashimoto's thyroiditis and subsequent hypothyroidism.  The examiner's medical research revealed a possible cause of Hashimoto's thyroiditis was a combination of genetic susceptibility and environmental factors, including infection.  Therefore, the examiner opined the cause of the Veteran's Hashimoto's thyroiditis was most likely his post-service 2001 infection.  Furthermore, the examiner explained that only a paucity of research established any causality link between hypothyroidism and exposure to nerve agents, including Sarin.  Additionally, with most nerve agents any residuals of exposure typically developed within hours of exposure, while the Veteran did not develop his thyroid disorder until five years after his separation from service.  Therefore, the examiner opined his current hypothyroidism was less likely than not related to his active service, including any Sarin exposure therein.

Based on the foregoing, the evidence does not establish the Veteran's current hypothyroidism either began during, or was otherwise caused by, his active service.  Service treatment records do not reflect the Veteran experienced any thyroid disorder during active service.  Post-service medical records do not establish he was diagnosed with this disorder until at least 2001, five years after his separation from active service.  These medical records do not suggest any nexus between his active service and his current disorder.  Instead, the VA examiner clearly opined the Veteran's current hypothyroidism was less likely than not due to his active service, and instead suggested the Veteran's current hypothyroidism was due to a post-service infection in 2001.  Therefore, the Veteran's current hypothyroidism did not begin during, or was otherwise caused by, his active service, and service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The Board acknowledges this letter did not provide the notice required by the Dingess court.  However, such notice was provided by an additional letter in December 2012.  The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although all required notice was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but, as discussed above, he failed to report to his rescheduled hearing.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing then the case with proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provides a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a thyroid disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


